Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 17, 2016

                                     No. 04-16-00227-CR

                                    Allen John MURRAY,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR5283
                           Honorable Ray Olivarri, Judge Presiding

                                        ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

       On June 15, 2016, appellant filed a pro se motion to dismiss appointed counsel and a pro
se motion to appoint new counsel. The motions are DENIED.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court